DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15832351 was given via e-mail followed by an examiner interview with Ms. Jodie Spade (Registration No. 70,079) on 2/19/2021.

	Claim 20 has been cancelled by examiner amendment.  

Allowable Subject Matter

Claims 1-6, 8-9, 11-16 and 18 submitted on September 2, 2020 are allowed.  


The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Cho and Wannier teach recommendation of clothing based on user information but the prior arts of record do not specifically suggest the combination of “determining at least two scores for each of the at least one items within the plurality of user profiles, wherein one of the at least two scores comprises an -2-Atty. Docket No. IN820161290US01outfit recommendation score corresponding to the outfit recommendation query and indicating how suitable each of the at least one items is to wear to the event and is based upon: the identified at least one aspect, the at least one attribute of the user, and the feature information, wherein another of the at least two scores comprises an outfit sharing score corresponding to the outfit sharing query and indicating how suitable each of the at least one items is to share with another user, wherein the determining at least two scores for each of the at least one items comprises automatically updating the at least two scores upon detecting a change in the at least one aspect associated with the event” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
claims 11.
Cho and Wannier teach recommendation of clothing based on user information but the prior arts of record do not specifically suggest the combination of “determine at least two scores for each of the at least one items within the plurality of user profiles, wherein one of the at least two scores comprises an outfit recommendation score corresponding to the outfit recommendation query and indicating how suitable each of the at least one items is to wear to the event and is based upon: the identified at least one aspect, the at least one attribute of the user, and the feature information, wherein another of the at least two scores comprises an outfit sharing score corresponding to the outfit sharing query and indicating how suitable each of the at least one items is to share with another user, wherein the determining at least two scores for each of the at least one items -5-Atty. Docket No. IN820161290US01 (790.323) comprises automatically updating the at least two scores upon detecting a change in the at least one aspect associated with the event” with all the other limitations recited in the independent claims 11.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 11 is allowed.  

Claim 12 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 12.
 “determine at least two scores for each of the at least one items within the plurality of user profiles, wherein one of the at least two scores comprises an outfit recommendation score corresponding to the outfit recommendation query and indicating how suitable each of the at least one items is to wear to the event and is based upon: the identified at least one aspect, the at least one attribute of the user, and the feature information, wherein another of the at least two scores comprises an outfit sharing score corresponding to the outfit sharing query and indicating how suitable each of the at least one items is to share with another user, wherein the determining at least two scores for each of the at least one items comprises automatically updating the at least two scores upon detecting a change in the at least one aspect associated with the event” with all the other limitations recited in the independent claims 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 12 is allowed.  

The dependent claims 2-6, 8-9 and 13-16 and 18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164